BLAND, P. J.
On the third day of June, 1901, at the June, 1901, term of the circuit court, the following order was made, to-wit:

“In the Matter of John Neff, an Applicant for License to Practice Law.

“John W. Neff, Esquire, having heretofore filed his written application for a license to practice law in this State, and having this day produced satisfactory testimonials of good moral character, and undergone a strict examination in open court, as prescribed by law, as to his qualifications: It is ordered that he be, and he is hereby licensed to practice as an attorney and counsellor at law in the courts of this State, on being enrolled therein and duly qualified.
“Thereupon said John W. Neff takes the oath prescribed by the Constitution and laws of this State, and signs the roll of attorneys.”
On the tenth day of July following, and during the June term of the court, the Kohler Manufacturing Company, a corporation of Baltimore, Maryland, filed its motion, verified hy the affidavit of its attorneys, to set aside and vacate the order by which Neff was licensed to practice law, on the ground that *299the order granting the license had been obtained by fraud and false representations and set out at great length numerous lapses and misdemeanors Neff was alleged to have been guilty of, which, if true, would show him to be a man of very bad moral character. The court overruled the motion and the relator filed his bill of exceptions and has brought the proceeding into this court by writ of error.
This is not a proceeding to disbar Neff, but to set aside the order granting him a license to practice law. While the court may exercise a summary jurisdiction to correct professional abuses of attorney, and may, for self-protection, in extreme cases, strike his name from the roll of attorneys, it can not exercise this summary jurisdiction on charges merely affecting his character as a citizen. Weeks on Attorneys at Law, sec. 80. After Neff had been granted license to practice law, a motion did not lie at the relation of a non-resident corporation, or at the relation of any person, to vacate and set aside tbe order. The statute, in respect to licensing attorneys, requires that the application for the license shall be filed in .the clerk’s office of the court to which the application is made, at least fifteen days before the first day of the term. The purpose of this requirement is to give notice to all persons concerned that the application has been made and to afford them time and opportunity to appear with their witnesses in opposition to the granting of the license. After the license has been granted, it is too late to move to reopen the case. Proceedings for disbarment being the proper remedy.
The order, heretofore made from the bench dismissing the writ of error, is approved.
All concur.